


 

Exhibit 10(m)

 

Amended and restated November 21, 2002

Amended and restated September 12, 2002

Amended September 4, 2001

Amended November 23, 1994

Adjusted for Stock Splits in 1990, 1994 and 1997(2)

 

 

 

 

COMPAQ COMPUTER CORPORATION

 

1985 NONQUALIFIED STOCK OPTION PLAN

 

 

1.             Purpose of the Plan. The purpose of the COMPAQ COMPUTER
CORPORATION 1985 Nonqualified Stock Option Plan (“Plan”) is to provide
compensation in the form of ownership of the common stock, $.01 par value
(“Common Stock”), of Compaq Computer Corporation, a Delaware corporation, or any
successor thereto (“Company”), to certain selected employees of the Company and
its subsidiaries.

2.             Administration of the Plan. The Board of Directors of the Company
(“Board”) shall have full power and authority, subject to the provisions of the
Plan, to designate participants and to interpret the provisions and supervise
the administration of the Plan. All such decisions, selections and other actions
shall be conclusively binding for all purposes and upon all persons. All
decisions and selections made by the Board pursuant to the provisions of the
Plan shall be made by a majority of its members. Any decision reduced to writing
and signed by a majority of the members shall be fully effective as if it had
been made by a majority at a meeting duly held. The Board may, in its
discretion, appoint a Compensation Committee (“Committee”) to administer the
Plan. If appointed, the Committee shall consist of at least three directors,
none of whom is eligible to participate in the Plan or has been eligible to
participate in the Plan for at least one year prior to his appointment. The
Committee shall serve at the pleasure of the Board, and shall exercise all
powers of the Board granted herein, other than the power to amend the Plan.

3.             Stock Reserved for the Plan. The shares subject to the Plan shall
consist of 45,000,000 unissued shares of Common Stock or previously issued
shares reacquired and held by the Company, and such amount of shares shall be
and is hereby reserved for issuance pursuant to this Plan. Any of such shares
which may remain unsold and which are not subject to outstanding options at the
termination of the Plan shall cease to be reserved for the purpose of the Plan,
but until termination of the Plan the Company shall at all times reserve a
sufficient number of shares to meet the requirements of the Plan. Should any
option expire or be canceled prior to its exercise in full, the shares
theretofore subject to such option may again be made subject to an option under
the Plan.

4.             (a)           Grant of Options. The Board shall, from time to
time, determine and designate those persons who are to receive options under the
Plan, the number of shares to be covered by such options and the terms thereof.
For options granted prior to November 23, 1994, the Board shall thereupon grant
options in accordance with such determinations as evidenced by a written option
agreement.

 

 

1

--------------------------------------------------------------------------------


 

Each Nonqualified Option granted on or after November 23, 1994, shall be
evidenced by a Nonqualified Stock Option Agreement in the form of a written
notice to the Participant receiving an option, which notice shall set forth the
applicable terms and conditions provided in this Plan and such other provisions
which the Board, in its discretion may deem appropriate. The capitalized term
“Nonqualified Stock Option Agreement” as used herein shall mean any written
notice, agreement, or other instrument or document evidencing a Nonqualified
Option and under which the Optionee may purchase Common Stock pursuant to the
terms of the Plan.

 

(b)           Eligibility.  Options may be granted only to officers and
employees  (including  officers and employees who are also directors) of the
Company or any of its Subsidiaries.

 

5.             Terms and Conditions. Each option granted under the Plan shall be
evidenced by an agreement, in a form approved by the Board, pursuant to Section
4(a), which shall be subject to the following express terms and conditions and
to such other terms and conditions as the Board may deem appropriate.

 

(a)           Option Period. Each option agreement shall specify the period  for
which the option thereunder is granted (which in no event shall exceed  ten
years and one day from the date of grant) and shall provide that the  option
shall expire at the end of such period.

 

(b)           Option Price. The purchase price of each share of Common Stock
subject to each option granted pursuant to the Plan shall be determined by the
Board at the time the option is granted. In the case of any option granted to an
individual subject to Section 16 of the Securities Exchange Act of 1934, such
purchase price shall be not less than 50% of the fair market value of such
shares on such date. The term “fair market value” as used in this paragraph
shall mean the value of a share of Common Stock as determined by the Board. The
Board shall value as follows:

 

(i)            If the Common Stock shall not then be listed and traded upon a
recognized securities exchange or in the NASDAQ National Market System, upon the
basis of the mean between the bid and asked quotations for such stock on the
date of grant (as reported by a recognized stock quotation service) or, in the
event that there shall be no bid or asked quotations on the date of grant, then
upon the basis of the mean between the bid an asked quotations on the date
nearest preceding the date of grant;

(ii)           If the Common Stock shall then be listed an traded upon a
recognized securities exchange or in the NASDAQ National Market System, upon the
basis of the reported closing price at which shares of the Common Stock were
traded on such recognized securities exchange or system on the date of grant or,
if the Common Stock was not traded on said date, upon the basis of the reported
closing price on the date nearest preceding the date of grant.

(c)           Exercise Period. The Board may provide in any option agreement
that an option may be exercised in whole immediately or is to be exercisable  in
increments.

 

(d)           Procedure for Exercise. Options shall be exercised by notice of
intent to exercise the options delivered to the Company at its principal office
setting forth the number of whole shares with respect to which the option is to
be exercised. Such notice shall be accompanied by cash or certified check, bank
draft, postal or express money order payable to the order of the Company, or,
with the consent of the Board, in whole or in part in Common Stock valued at
Fair Market Value which is owned by optionee, for an amount equal to the option
price of such shares, and specifying the address to which the certificates for
such shares are to be mailed. As promptly as practicable after receipt of such
written

 

 

2

--------------------------------------------------------------------------------


 

notification and payment, the Company shall deliver to the Optionee certificates
for the number of shares with respect to which such option has been so
exercised, issued in the Optionee’s name; provided, however, that such delivery
shall be deemed effected for all purposes when a stock transfer agent of the
Company shall have deposited such certificates in the United States mail,
addressed to the Optionee, at the address specified pursuant to this paragraph
5(d).

 

(e)           Effect of Termination and Leave Without Pay.

 

(i)          If the Optionee’s employment with the Company is terminated for any
reason other than death, disability, or retirement, the Optionee’s right to
exercise any Stock Option shall terminate, and such Option shall expire, on the
earlier of (A) the first anniversary of such termination of employment or (B)
the date such Option would have expired had it not been for the termination of
employment; provided, however that if, within one year following an occurrence
of a Change in Control, the Optionee’s employment is terminated in a Qualifying
Termination (as defined in subparagraph (v) below), the Optionee shall have the
right to exercise all outstanding Options until the earlier of (1) the third
anniversary of such termination of employment or (2) the date such Options would
have expired had it not been for such termination of employment.  For purposes
of applying the immediately preceding proviso with respect to treatment of
Options in the event of a Qualifying Termination, the definition of a Change in
Control set forth in Section 9.(c) shall be revised by substituting the phrase
“a merger or consolidation of the Company with any other corporation is
consummated” for the phrase “the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation” in clause (iii) of said
Section 9. (c). The Optionee shall have the right to exercise such Option prior
to such expiration to the extent it was exercisable at the date of such
termination of employment and shall not have been exercised.

 

(ii)         If the Optionee’s employment with the Company is terminated by
reason of disability or retirement, the Optionee’s right to exercise any Stock
Option shall terminate and such Option shall expire, on the earlier of (A) the
third anniversary of such termination of employment or (B) the date such Option
would have expired had it not been for the termination of employment. The
Optionee shall have the right to exercise such option prior to such expiration
to the extent it was exercisable at the date of such termination of employment
and shall not have been exercised.

 

(iii)        Notwithstanding the foregoing, the Board may in its discretion
provide in any option agreement that such option shall terminate at a date
earlier or later than that set forth above, provided such date shall not be
beyond the earlier of (i) three years from the last day of Optionee’s employment
or (ii) the date such option would have expired had it not been for the
termination of the Optionee’s employment.

 

(iv)        In the event of the death of an Optionee under the Plan prior to
termination of his employment, the options previously granted to him may be
exercised (to the extent he would have been entitled to do so at the date of his
death) at any time and from time to time prior to their expiration by the
executor or administrator of his estate or by the person or persons to whom his
rights under the option shall pass by will or the laws of descent and
distribution, but in no event may the option be exercised after its expiration.

 

(v)         The term “disability” as used in this paragraph means total and
permanent disability. The term “disability” and “retirement” shall be determined
in accordance with applicable Company personnel policies as interpreted in the
Board’s direction.  For purposes of subparagraph (i) above, the term “Qualifying
Termination” shall have the meaning ascribed to such term in the Optionee’s
individual employment or severance agreement with the Company or its
Subsidiaries.  If the Optionee is not a party to an individual employment or
severance agreement with the Company or its Subsidiaries, the term “Qualifying
Termination” shall have the meaning ascribed to the term “Qualified

 

 

3

--------------------------------------------------------------------------------


 

Termination” in the Compaq Computer Corporation employee severance plan in which
such Optionee is eligible to participate.

 

(vi)          No transfer of an option by an Optionee by will or by the laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice of the same and an
authenticated copy of the will and/or such other evidence as the Board may deem
necessary to establish the validity of the transfer and the acceptance of the
transferee or transferees of the terms and conditions of such option.

 

(vii)         Leave Without Pay. Any time spent by a Participant in the status
of “leave without pay” shall be disregarded for purposes of determining the
extent to which an Option or any portion thereof has vested. The meaning of the
term “leave without pay” shall be determined by the Committee and shall include
but not be limited to periods during which the Participant is receiving payments
under the Company’s Long-Term Disability Plan.

 

(f)            Assignability. An option shall not be assignable or otherwise
transferable except by will or by the laws of descent and distribution. Each
option shall be exercisable during the Optionee’s lifetime only by the Optionee.

 

(g)           No Rights as Stockholder. No Optionee shall have any rights as a
stockholder with respect to shares covered by an option until the date of
issuance of a stock certificate for such shares; except as provided in paragraph
9, no adjustment for dividends, or otherwise, shall be made if the record date
therefor is prior to the date of issuance of such certificate.

 

(h)           Investment Representation. Each option agreement shall contain an
agreement that, upon demand by the Board for such a representation, the Optionee
(or any person acting under paragraph 5(e) shall deliver to the Board at the
time of any exercise of an option a written representation that the shares to be
acquired upon such exercise are to be acquired for investment and not for resale
or with a view to the distribution thereof. Upon such demand, delivery of such
representation prior to the delivery of any shares issued upon exercise of an
option and prior to the expiration of the option period shall be a condition
precedent to the right of the Optionee or such other person to purchase any
shares.

 

(i)            Buyout Provisions.  At any time, the Committee may, but shall not
be required to, offer to buy out for a payment in cash or shares an option
previously granted based on such terms and conditions as the Committee shall
establish and communicate to the Optionee at the time that such offer is made.

 

6.             Amendments or Termination.  The Board may amend, alter or
discontinue the Plan, but no amendment or alteration shall be made which would
impair the rights of any participant under any option theretofore granted
without his consent.

 

7.             Compliance with Other Laws and Regulations. The Plan, the grant
and exercise of options thereunder, and the obligation of the Company to sell
and deliver shares under such options, shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
governmental or regulatory agency or national securities exchange as may be
required. The Company shall not be required to issue or deliver any certificates
for shares of Common Stock prior to the completion of any registration or
qualification of such shares under any federal or state law, or any ruling or
regulation of any government body or national securities exchange which the
Company shall, in its sole discretion, determine to be necessary.

 

 

4

--------------------------------------------------------------------------------


 

8.             Effectiveness and Expiration of Plan. The Plan shall be effective
on the date the Board adopts the Plan. The Plan shall expire ten years and one
day after the effective date of the Plan and thereafter no option shall be
granted pursuant the Plan.

 

9.             Adjustments and Change in Control.

 

(a)           Adjustment. The total number of shares of Common Stock available
for options under the Plan or which may be allocated to any one employee, the
number of shares of Common Stock subject to outstanding options and the exercise
price for such options shall be appropriately adjusted by the Board for an
increase or decrease in the number of outstanding shares of Common Stock
resulting from a stock dividend, subdivision or combination of shares or
reclassification, as may be necessary to maintain the proportionate interest of
the option holder. In the event of a merger or consolidation of the Company or a
tender offer for shares of Common Stock, the Board may make such adjustments
with respect to options under the Plan and take such other action as it deems
necessary or appropriate to reflect or in anticipation of such merger,
consolidation or tender offer including, without limitation, the substitution of
new options, the termination or adjustment of outstanding options, and the
acceleration of options.

(b)           Immediate Vesting. Notwithstanding any other provision of the Plan
to the contrary, upon a Change in Control, as defined below, all outstanding
options shall vest and become immediately exercisable or payable, or have all
restrictions lifted as may apply to the type of Award; provided, however, that
unless otherwise determined by the Committee at the time of award or thereafter,
if it is determined that the Net After-Tax Amount to be realized by any
optionee, taking into account the accelerated vesting provided for by this
paragraph 9.(c) as well as all other payments to be received by such optionee in
connection with such Change in Control, would be higher if options did not vest
in accordance with the foregoing paragraph 9.(c), then and to such extent the
options shall not vest. The determination of whether any such option should not
vest shall be made by a nationally recognized accounting firm selected by the
Company, which shall be instructed to consider that (i) stock options shall be
vested in the order in which they were granted and within each grant in the
order in which they would otherwise have vested and (ii) unless and to the
extent any other plan, arrangement or contract of the Company pursuant to which
any such payment is to be received provides to the contrary, such other payment
shall be deemed to have occurred after any acceleration of options.

(c)           Change in Control. A “Change in Control” shall be deemed to have
occurred if: (i) any “person” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, (the “Exchange Act”) (other than the
Company, an trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of Stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities; (ii) during any period of two
consecutive years (not including any period prior to January 18, 1989),
individuals who at the beginning of such period constitute the Board of
Directors, and any new director (other than a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clause (i) , (iii) , or (iv) of this paragraph whose election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board of Directors; (iii)
the stockholders of the Company approve merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding

 

 

5

--------------------------------------------------------------------------------


 

or by being converted into voting securities of the surviving entity) more than
50% of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control of the Company;
or (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.

(d)           Net After-Tax Amount. “Net After-Tax Amount” shall mean the net
amount of compensation, assuming for this purpose only that all vested options
are exercised upon such Change in Control, to be received (or deemed to have
been received) by such optionee in connection with such Change of Control under
any option agreement and under any other plan, arrangement or contract of the
company to which such optionee is a party, after giving effect to all income and
excise taxes applicable to such payments.

 

10.           Miscellaneous.

 

(a)           Employment. Nothing in the Plan, any Option granted pursuant to
the Plan, or in any Incentive Stock Option Agreement or Nonqualified Stock
Option Agreement shall confer upon any employee the right to continue in the
employ of the Company or any Subsidiary.

 

(b)           Other Compensation Plans. The adoption of the Plan shall not
affect any other stock option, incentive or other compensation plans in effect
for the Company or any Subsidiary or preclude the Company from establishing any
other forms of incentive or other compensation for employees of the Company or
any Subsidiary.

 

(c)           Plan Binding on Successors. The Plan shall be binding on the
successors and assigns of the Company.

 

(d)           Use of Proceeds. The proceeds from the sale of Common Stock,
pursuant to Options granted under the Plan, shall constitute general funds of
the Company.

 

 

6

--------------------------------------------------------------------------------

